DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 06 January 2021, the arguments presented by the applicant have been considered by the examiner.  No claims were added or cancelled, and claims 1-8 are currently pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 2011/0076095 by Storch et al (Storch).
Regarding claim 1, Storch discloses a fast-locking anti-loosening locking device (See at least Figures 22-26, clearly illustrated), comprising a body (320), a pull rod (332) with threads (389), a cap nut (386), a pressing block (408) and an eccentric handle (374), characterized in that the pressing block (408) is arranged on one side of the body (See at least Figures 8-17 and/or 22-24, clearly illustrated); the pull rod (332) penetrates 
Regarding claim 2, Storch further discloses that the cap nut (386) is clamped into a slot on the body (320) by two opposite sides of a hexagon, and the cap nut (386) is clamped by two lateral sides of the slot (See at least Figure 23, clearly illustrated).
Regarding claim 3, Storch further discloses that the outer end of the wrench (378) is provided with a square tongue (Element 378 that inserts into 362, See at least Figure 24, clearly illustrated), the cross sectional area of the tongue is smaller than that of the middle part of the wrench (See at least Figure 24, clearly illustrated), and the 
Regarding claim 4, Storch further discloses that an avoiding groove capable of enabling the protrusion to pass through is formed in the inner end of the eccentric handle (See at least Figure 24, clearly illustrated), a through hole communicating with the mounting hole is formed in the side wall of the avoiding groove, and the tongue penetrates through the through hole (See at least Figures 22-26, clearly illustrated).
Regarding claim 5, Storch further discloses that a pin (Not illustrated, See at least Paragraph 0104) is fixedly arranged inside the mounting hole (See at least Figure 24, clearly illustrated, and at least Paragraph 0104). and the middle part of the wrench (378) is connected onto the pin and can rotate around the pin (See at least Paragraph 0104).
Regarding claim 6, Storch further discloses that a spring seat is fixedly arranged on one end of the spring, and the spring seat abuts against the inner end of the wrench (See at least Paragraph 0104).
Regarding claim 7, Storch further discloses that, when the eccentric handle (374) rotates to a position vertical to the pull rod (332), the tongue can abut against the protrusion under the effect of elastic force (See at least Figures 22-26, clearly illustrated, and at least Paragraph 0104).
Regarding claim 8, Storch further discloses that, after the wrench (378) is pressed to the maximal degree, the tongue of the wrench is warped up to be separated from the protrusion (See at least Figures 22-26, clearly illustrated, and at least Paragraph 0104).
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to the applicant’s arguments field 06 January 2021, the examiner offers the following:
It appears that the applicant has mischaracterized the teachings of the reference in the specified embodiment utilized by the examiner.  The specific embodiment relied upon by the examiner appears to function in the same manner as indicated with the claimed features as outlined above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641